Case 6:20-cv-00609-ADA Document 14 Filed 10/05/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

Virtual Immersion Technologies LLC

vs. Case No.: 6:20-cv-00609-ADA

Booz Allen Hamilton Inc.

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Holly Hawkins Saporito

Comes now , applicant herein, and

 

moves this Court to grant admission to the United States District Court for the Western District of

. Booz Allen Hamilton Inc. . .
Texas pro hac vice to represent in this case, and

would respectfully show the Court as follows:

1. Applicant is an attorney and a member of the law firm (or practices under the name of)

Alston & Bird LLP with offices at:

 

Mailing address: 1201 West Peachtree Street, Ste. 4900

 

City, State, Zip Code: Atlanta, GA 30309-3424

 

Telephone: (404) 881-7000 Facsimile: (404) 881-7777

 

 

2. Since 2005 , Applicant has been and presently is a

member of and in good standing with the Bar of the State of ___Georgia

 

 

Applicant's bar license number is 142496
3. Applicant has been admitted to practice before the following courts:
Court: Admission date:

See attached list

 

 

 

 

 

 
Case 6:20-cv-00609-ADA Document 14 Filed 10/05/20 Page 2 of 4

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

 

 

 

 

 

 

 

 

 

 

 

 

N/A
I} | have have not previously applied to Appear Pro Hac Vice in this district
court in Case[s]:
Number: 6:20-cv-00024-ADA on the 24 day of “Pt _ 2020
Number: onthe _ dayof ;
Number: onthe _ dayof ,

 

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court, except as

provided:

N/A

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

N/A

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 6:20-cv-00609-ADA Document 14 Filed 10/05/20 Page 3 of 4

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: Brady Cox

Mailing address: Alston & Bird LLP, 2200 Ross Ave., Ste. 2300

 

 

City, State, Zip Code; Dallas, TX 75201
(214) 922-3400

 

Telephone:

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Holly Hawkins Saporito to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,
Holly Hawkins Saporito

 

[printed name of Applicant]

cre oy

[signature of Applicant]

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 5t) day of October , 2020

 

Holly Hawkins Saporito

 

[printed name of Applicant]

ere see

[signature of Applicant]
Case 6:20-cv-00609-ADA Document 14 Filed 10/05/20 Page 4 of 4

Holly Hawkins Saporito, Georgia Bar No. 142496

Court of Appeals for the Eleventh Circuit 2008 January

Court of Appeals for the Federal Circuit 2007 March

Court of Appeals for the Ninth Circuit 2006 December

Court of Appeals State of Georgia 2006 May

Northern District of Georgia 2006 January

Supreme Court of Georgia 2006 May

United States District Court for the Eastern District of Texas 2010 June

United States District Court for the Western District of Wisconsin 2009 October
